Citation Nr: 1218391	
Decision Date: 05/23/12    Archive Date: 05/31/12

DOCKET NO.  07-06 275A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an initial separate evaluation for a neurological disorder of the common peroneal nerve.  

2.  Entitlement to an initial separate evaluation for a neurological disorder of the saphenous nerve.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran, his wife, and his co-worker



ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from July 1991 to July 2004.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, which, in pertinent part, granted service connection for left knee degenerative joint disease and assigned a 10 percent evaluation effective April 20, 2006.

The Veteran, his wife, and his co-worker presented testimony at a personal hearing before a Veterans Law Judge in July 2007.  A transcript of the hearing is of record.  

The issue on appeal was previously styled by the Board as entitlement to an initial separate evaluation for left knee numbness as a neurological manifestation of service-connected left knee degenerative arthritis or due to a scar associated with left knee surgery.  The claim was remanded in September 2011 for additional development, namely to schedule the Veteran for a VA examination.  The actions directed by the Board have been accomplished and the matter returned for appellate review.  As a result of the findings on the examination scheduled pursuant to the Board's September 2011 remand, which will be discussed in greater detail below, the claim has been recharacterized as reflected on the title page.  

The Board previously referred the issue of entitlement to a temporary total disability rating for convalescence pursuant to 38 C.F.R. § 4.30 to the Agency of Original Jurisdiction (AOJ).  As review of the claims folder does not reveal that the issue has been adjudicated by the AOJ, the Board re-refers the issue to the AOJ for appropriate action.

FINDINGS OF FACT

1.  The Veteran has a neurological disorder described as incisional hypesthesia of the lateral sural cutaneous nerve branch of the common peroneal nerve as a result of multiple surgeries performed on his left knee.  

2.  The Veteran has a neurological disorder described as incisional hypesthesia of the medial crural cutaneous nerve branch of the saphenous nerve as a result of multiple surgeries performed on his left knee.  


CONCLUSIONS OF LAW

1.  The criteria for an initial separate evaluation for a neurological disorder of the common peroneal nerve have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 4.124a, Diagnostic Code 8521 (2011).

2.  The criteria for an initial separate evaluation for a neurological disorder of the saphenous nerve have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 4.124a, Diagnostic Code 8527 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

In this decision, the Board grants initial separate evaluations for neurological disorders of the common peroneal and saphenous nerves, which represents a complete grant of the benefits sought on appeal.  See Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997); Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  In addition, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. at 490-91 (2006).  

VA has obtained service treatment records; VA treatment records; VA examination reports; assisted the appellant in obtaining evidence; and afforded him the opportunity to present statements and evidence, to include personal testimony.  The RO/AMC also substantially complied with the September 2011 remand by scheduling the Veteran for a VA examination to address the issues on appeal.  See D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  All known and available records relevant to the issue on appeal have been obtained and associated with the claims file and the Veteran has not contended otherwise.  Moreover, the record shows that the appellant was represented by a Veteran's Service Organization throughout the adjudication of the claim.  Overton v. Nicholson, 20 Vet. App. 427 (2006). 

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

Initial separate evaluations for neurological disorders of the common peroneal and saphenous nerves

Disability evaluations are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate rating codes identify various disabilities.  38 C.F.R. Part 4.  In determining the current level of impairment, the disability must be considered in the context of the whole recorded history, including service medical records.  See generally 38 C.F.R. §§ 4.1, 4.2.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

Where the rating appealed is the initial rating assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).

The issue before the Board stems from the Veteran's claim for an initial rating in excess of 10 percent for left knee degenerative arthritis.  Service connection for that disability was granted in an August 2006 rating decision, which assigned a 10 percent disability evaluation effective April 20, 2006.  The Veteran appealed that decision and following several remands for additional development, the Board continued the 10 percent rating in effect prior to June 1, 2010 and granted a 30 percent rating for left knee degenerative arthritis effective as of that date.  The Board's decision was effectuated in a September 2011 rating decision issued by the Appeals Management Center (AMC).  

In adjudicating the claim for an increased initial rating for left knee degenerative arthritis, the Board determined that a remand was needed to address whether the numbness reported by the Veteran as associated with his left knee was a neurological manifestation of the left knee disability or a manifestation of the scars associated with his left knee disability.  It noted that a February 2006 private treatment record shows that pinprick sensation was subjectively reduced over the left lateral knee; that a January 2007 VA examination reported that one of the left knee scars was mildly tender with some dysesthesias (with resulting diagnosis of residuals of pain through the scar and through the knee itself with dysesthesias and paresthesias); that a November 2008 VA examination report noted some numb areas lateral to the left knee, which were most likely from multiple previous surgeries; and that sensation testing conducted in March 2009 and May 2010 was normal.  The Board remanded specifically for a VA examination.

The VA examination was conducted in October 2011.  In pertinent part, the Veteran denied any further surgeries since the 1990s; reported an absence of ulceration or breakdown of the scars on his left knee while noting some painful and numb sensations over the medial and lateral knee after the surgeries, which he indicated was part of the surgical incisions; and reported painful dysesthesias especially over the medial knee, for which he recalled being taught desensitization techniques.  The examiner noted that the Veteran did not meet the criteria for reflex sympathetic dystrophy/complex regional pain syndrome (RSD/CRPS).  The examiner also noted that the Veteran had self-reported hypoesthesia along the lateral knee (consistent with the lateral joint line scar) compatible with incisional hypesthesia of lateral sural cutaneous nerve branch of the common peroneal nerve and also described dysesthesia over the medial knee compatible with incisional hypesthesia of the medial crural cutaneous nerve branch of the saphenous nerve.  Following physical examination, the examiner found that the claimed condition was at least as likely as not incurred in or caused by the claimed in-service injury, event, or illness.  The rationale was that after review of the claims folder and previous examinations, it is clear that the Veteran, after multiple surgeries including open medial meniscectomy and lateral release, had incurred cutaneous nerve injury.  

In light of these findings, which are further supported by the November 2008 VA examination report that noted some numb areas lateral to the left knee that were most likely from multiple previous surgeries, the Board finds that initial separate evaluations for the neurological disorders of the common peroneal and saphenous nerves (described as incisional hypesthesia of the lateral sural cutaneous nerve branch of the common peroneal nerve and as incisional hypesthesia of the medial crural cutaneous nerve branch of the saphenous nerve) are warranted as a result of multiple surgeries performed on the Veteran's service-connected left knee.  See Esteban v. Brown, 6 Vet. App. 259 (1994).  

The Board has also considered whether separate ratings are warranted for the scars associated with the Veteran's service-connected left knee disability.  See Esteban, 6 Vet. App. at 261.  During a May 2006 VA examination, the examiner noted a scar located on the left lateral knee that was level and measuring about 8 centimeters by 0.5 centimeters; a scar located on the left knee anterior on lateral side that was level and measuring about 4 centimeters by 0.5 centimeters; a scar located on the left lateral knee that was level and measuring about 1 centimeter by 0.5 centimeters; a scar located on the left lateral knee distal that was level and measuring about 1 centimeter by 0.5 centimeters; a scar located on the left medial knee superior that was level and measuring about 1 centimeter by 0.5 centimeters; and a scar located on the left medial knee distal that was level and measuring about 1 centimeter by 0.5 centimeters.  There was no tenderness, disfigurement, ulceration, adherence, instability, tissue loss, keloid formation, hypopigmentation, hyperpigmentation, or abnormal texture noted for any of these scars.  

During the January 2007 VA examination, the examiner noted a 4 centimeter vertical scar that measured 2 millimeters in width, which was lateral to the left knee crossing the joint line, did not restrict range of motion, and was normally pigmented, stable, non-keloid, and freely moving.  A second scar to the posterolateral surface of the knee that was 8 centimeters, did not cross the joint line, and was stable, normally pigmented, freely moving, and mildly tender with some dysesthesias around the scar, was also noted.  

During the October 2011 VA examination, the examiner noted that the Veteran had five scars on his left knee: a vertical scar on the lateral knee joint line (9 by 1 centimeters); a vertical scar just superolateral to the patella on the distal lateral thigh (4 by 1 centimeters); a vertical scar just inferior to that but still superolateral to the patella (1.5 centimeters by 5 millimeters); and two horizontal arthroscopic scars in the infrapatellar region (each 1 centimeter by 5 millimeters).  The examiner indicated that they were all linear, and that none were painful or unstable with a total area of all related scars greater than 39 square centimeters (6 square inches), superficial or deep and non-linear, and that none resulted in limitation of function.  

These references do not support the assignment of a separate rating for any of the scars located on the Veteran's left knee as they are not deep and do not cause limited motion in an area that exceeds six square inches (39 square centimeters); are not deep and nonlinear in an area of at least six square inches (39 square centimeters) but less than 12 square inches (77 square centimeters); are not superficial without causing limited motion or superficial and nonlinear in an area of 144 square inches (929 square centimeters) or greater; are not superficial and unstable or painful on examination; and none of the scars limits the Veteran's left knee function.  See 38 C.F.R. § 4.119, Diagnostic Codes 7801-7805 (2007); 73 F.R. 54708 (Sep. 23, 2008).  Rather, any limitation of left knee function has been considered in the orthopedic rating assigned for the Veteran's left knee disability.


Extraschedular consideration

The rating schedule represents, as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment. 38 C.F.R. § 3.321(a), (b) (2011).  To afford justice in exceptional situations, an extraschedular rating can be provided.  38 C.F.R. § 3.321(b).

The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The symptoms exhibited by the Veteran's neurological disorders of the common peroneal and saphenous nerves are contemplated by the rating criteria (i.e., 38 C.F.R. §4.124a, Diagnostic Codes 8521, 8527), which reasonably describe the Veteran's disabilities.  Therefore, referral for consideration of an extraschedular rating is not warranted for either claim.  See Thun v. Peake, 22 Vet. App. 111 (2008).  



ORDER

An initial separate evaluation for a neurological disorder of the common peroneal nerve is granted.  

An initial separate evaluation for a neurological disorder of the saphenous nerve is granted.  


____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


